Citation Nr: 1333099	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-45 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and diabetes mellitus.

2.  Entitlement to a rating in excess of 50 percent for PTSD.

3.  Entitlement to a rating in excess of 40 percent for type II DM, to include whether the reduction to 20 percent effective February 19, 2011, was proper.

4.  Entitlement to a rating in excess of 30 percent for diabetic nephropathy.

5.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an initial compensable rating for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In an August 2008 rating decision, the RO granted service connection and assigned an initial noncompensable rating for erectile dysfunction.  An August 2009 RO rating decision denied service connection for hypertension, granted service connection and assigned an initial rating of 10 percent for peripheral neuropathy of the left upper extremity, and continued previously established ratings of 10 percent for peripheral neuropathy of the right upper extremity, the right lower extremity, and the left lower extremity.  The Veteran testified regarding those issues before a Veterans Law Judge at a hearing at the RO in December 2010.  In April 2011, the Board remanded those issues for additional development.

A December 2011 RO rating decision continued previously establishing ratings of 50 percent for PTSD and 30 percent for diabetic nephropathy and reduced the rating for diabetes mellitus from 40 percent to 20 percent, effective February 19, 2011.  Following the completion of the additional development directed in the Board's remand, a January 2013 rating decision increased the rating for peripheral neuropathy of the right upper extremity to 30 percent and the ratings for peripheral neuropathy of the left upper extremity, right lower extremity, and left lower extremity to 20 percent.  Those issues remain on appeal because even higher ratings are possible.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

Claims of entitlement to service connection for fibromyalgia, a gastrointestinal condition, acid reflux, and a sleep disorder, all to include as secondary to PTSD, were raised by the Veteran in a statement received in February 2012.  It appears that those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, those issues are referred to the AOJ/RO for appropriate action.


REMAND

The Veterans Law Judge who conducts a hearing shall participate in making the final decision with respect to the issues covered by it.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Unfortunately, the Veterans Law Judge who conducted the December 2010 Travel Board hearing concerning the hypertension, peripheral neuropathy, and erectile dysfunction issues is employed by the Board.  The Veteran was advised of that and asked whether he wanted another hearing in an August 2013 letter.  The Veteran responded that he wanted another hearing at the RO before a Veterans Law Judge available to render a final decision.  That desire for a hearing appears to include a hearing on the other issues on appeal.  Because Travel Board hearings are scheduled by the RO, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.  Notify him and his representative of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

